Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	In response to amendment filed on 26 January 2021.   
REASONS FOR ALLOWANCE
2.	Claims 1-11 are allowed over the prior art of record.
                 The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art of record does not teach: 

“An authentication system comprising: an ID management device that, for a plurality of parts to be connected to a connecting equipment installed in a vehicle, issues a temporary ID for identifying a type of the parts for each type, and a formal ID for identifying an individual part of the parts for each individual part, and manages temporary authentication inquiry information describing a legitimate combination of the temporary ID of the part and legitimate connecting equipment information describing the connecting equipment to which the part is connected, … and generates the temporary authentication inquiry information based on the issued temporary ID and the legitimate connecting equipment information, the temporary ID assignment device records the temporary ID in the part with no ID recorded in accordance with the type of the part, when the part with the temporary ID recorded by the temporary ID assignment device is connected to the connecting equipment, … the formal ID being different for each part, and the main authentication device performs main authentication based on the actual connecting equipment information of the connecting equipment to which the part with the formal ID recorded by the formal ID assignment device is connected, the formal ID of the part, and the main authentication inquiry information”

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
The closest prior arts to the claimed invention are:

Brahner et al. U.S. Patent 10,124,766 and Publication 2018/0265037, the Brahner et al reference is directed to controlling the operation of a motor vehicle after authentication of functional components.

Grasso et al. U.S. Patent 9,002,534 and Publication 2012/0123611, the Grasso et al references teaches identifying a plurality of components of a vehicle.

Lee U.S. Patent Application Publication 2009/0153311 teaches car authentication using telematics and a smart card includes a part unit.  The part unit includes parts that are provided with respective unique identification numbers.

Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        25 August 2022